Citation Nr: 1757462	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-11 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected left knee patellofemoral syndrome with degenerative spurring of the patella.

2.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected right knee patellofemoral syndrome with degenerative spurring of the patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from July 1975 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that pursuant to a January 2017 Board remand, the Veteran's claims were remanded to the Agency of Original Jurisdiction (AOJ) for further development, to include scheduling VA examinations.  In March 2017, the Veteran appeared for a VA examination to assess the nature and etiology of his sleep apnea.

A review of the record reveals that in a July 2017 rating decision, the Veteran was granted service connection for sleep apnea with an assigned evaluation of 50 percent disabling, effective August 17, 2012.  As the aforementioned issues have been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is unsatisfied with the RO's decision, the Board finds that the issues are no longer before the Board on appeal.  See 38 C.F.R. § 19.26 (d) (2017).

The remaining issues are before the Board for appellate consideration.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee disability has not been productive of painful motion of the right knee, with flexion limited to 30 degrees, or extension limited to 15 degrees.  Also, there is no evidence of moderate recurrent subluxation or instability, ankylosis, or, malunion of the tibia and fibula of the left knee.

2.  Throughout the appeal period, the Veteran's right knee disability has not been productive of painful motion of the right knee, with flexion limited to 30 degrees, or extension limited to 15 degrees.  Also, there is no evidence of moderate recurrent subluxation or instability, ankylosis, or, malunion of the tibia and fibula of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260-61 (2017).

2.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260-61 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veteran's claims and determined whether they are warranted based on the evidence of record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Therefore, the Board will proceed to adjudicate this case.




Increased Ratings, Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2017).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

When evaluating musculoskeletal disabilities, VA must consider additional rating factors including functional loss.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2017).  DeLuca v. Brown, 8 Vet. App. 202   (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  38 C.F.R. § 4.40 (2017).

Pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017).

Painful motion of a major joint or group of minor joints caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DCs 5003 and 5010, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, DC 5003; VAOPGCPREC 09-98 (August 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484   (1991).  The Court has clarified that 38 C.F.R. § 4.59 applies to joint pain in general and is not limited to joint pain due to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), aff'd, 479 F. App'x 978 (Fed. Cir. 2012). 

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Left and Right Knee Disabilities

In this case, the Veteran's left and right knee disabilities have been evaluated as 10 percent disabling pursuant to Diagnostic Code (DC) 5024 (tenosynovitis).  38 C.F.R. § 4.71a (2017).  He contends that the current severity of his condition warrants a higher evaluation.  The preponderance of the evidence is against is claim. 

Under DC 5024, tenosynovitis is "rated based on limitation of motion of the affected parts, as arthritis, degenerative," under 38 C.F.R. § 4.71a, DC 5003.  

DC 5003 (arthritis, degenerative) provides that if degenerative arthritis is established by x-rays, then the disability is rated under the appropriate diagnostic code for the specific joint limitation of motion. When the rating of a specific joint is non-compensable under the codes pertaining to limitation of motion, a rating of 10 percent is for application for each major joint affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran is already rated as 10 percent disabled for his tenosynovitis of the right and left knees due to painful limited motion.  See 38 C.F.R. § 4.71a, DC 5003.  Therefore, for a higher rating based on limitation of motion, the evidence must demonstrate that the Veteran has limitation of flexion or limitation of extension of the knee that would warrant a higher rating of 20 percent under the applicable rating codes.  

DC 5260 provides for the evaluation of limitation of flexion of the knee.  38 C.F.R. § 4.71a (2017).  A non-compensable rating is warranted when leg flexion is limited to 60 degrees, a 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  Id.

DC 5261 provides for the evaluation of limitation of extension of the knee.  A non-compensable rating is warranted when leg extension is limited to 5 degrees, a 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  Id.

Additionally, the Board must consider whether the Veteran is entitled to separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. 

Under DC 5257, "other" knee impairment-including recurrent subluxation or lateral instability-warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.  Id.

VA General Counsel provided guidance in VAOPGCPREC 23-97 (July 1997) that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca, 8 Vet. App. at 204-7.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, in Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

As a preliminary matter, the Board notes that the Veteran's service-connected left and right knee disabilities are not entitled to compensation under DCs 5256, 5259, 5262, and 5263, as they require evidence of ankylosis, dislocation or removal of the semilunar cartilage, tibia/fibula impairment, or genu recurvatum, respectively.  38 CFR 4.71a (2017); see Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular DC is "completely dependent on the facts of a particular case").

Review of the record reveals ongoing complaints of symptoms and post-service treatment for the Veteran's bilateral knee conditions.  To assess the nature and current severity of his bilateral knee disabilities, the Veteran has been afforded multiple VA examinations. 

In July 2016, range of motion testing of the Veteran's left knee revealed flexion limited to 120 degrees with objective evidence of painful motion. Extension was 110 to 0 degrees. Evidence of pain with weight bearing was noted; however, there was no evidence of crepitus.  Repetitive-use testing did not reveal additional loss of function or range of motion. Muscle strength was within normal limits. There was no evidence of muscle atrophy, ankylosis, or instability of the left knee.  The examiner noted pain and weakness after repetitive use over time and during flare-ups; however, the examiner was unable to describe this impairment in terms of range of motion.

As to the right knee, range of motion testing revealed flexion limited to 110 degrees with objective evidence of painful motion.  Extension was 110-0 degrees.  There was evidence of pain with weight bearing; however, no evidence of crepitus was indicated.  Repetitive-use testing did not reveal any additional loss of function or range of motion.  Muscle strength was within normal limits.  There was no evidence of muscle atrophy, ankylosis or instability of the right knee.  The examiner noted pain and weakness after repetitive use over time and during flare-ups; however, the examiner was unable to describe this impairment in terms of range of motion.

Pursuant to a January 2017 Board remand, the Veteran was afforded a subsequent VA Examination in March 2017.

During the evaluation, the Veteran described current symptoms including daily pain under the patella that was exacerbated by excessive walking, standing, or sitting for long periods.  Oral medications and creams were used for pain management.  The Veteran reported periodic use of rehab exercises received from prior physical therapy treatments.  During flare-ups, he described difficulty walking or standing for prolong periods, sitting in certain places, and driving a car.  In September 2012, the Veteran's VA orthopedic physician performed a diagnostic arthroscopy and chondroplasty on the left knee.  Procedural history notes reveal findings of a grade-three chondromalacia of both the distal femur and tibial plateau.  Debridement of the areas of loose cartilage was reported.  No visible scar was noted during the VA examination.

Range of motion testing for the right knee revealed flexion limited to 110 degrees and full extension to 0 degrees.  Range of motion did not contribute to functional loss.  The Veteran reported a functional impact as to running, climbing stairs, and squatting.  Although the examiner noted the Veteran's complaints of pain with flexion and extension, pain did not result in or cause functional loss.  Evidence of pain was noted on weight bearing, however, there was no evidence of localized tenderness or pain on palpation of the joint or crepitus.  No additional functional loss was noted after repetitive use testing.  Muscle strength of the right knee was normal with no evidence of ankylosis.

As to the left knee, range of motion testing revealed flexion of 110 degrees, and extension to 2 degrees.  Range of motion did not contribute to functional loss.  Although the examiner noted the Veteran's complaints of pain with flexion and extension, pain did not result in or cause functional loss.  Evidence of pain was noted on weight bearing, however, there was no evidence of localized tenderness or pain on palpation of the joint or crepitus.  There was no evidence of additional functional loss after three repetitions.  Muscle strength in the left knee was normal with no evidence of ankylosis.

In response to the inquiry regarding whether pain, weakness, fatigability or incoordination significantly limited the Veteran's functional ability during fare-ups or with repeated use over time, the examiner noted an inability to comment, without mere speculation.  The examiner noted performance of additional range of motion testing as to weight bearing and non-weight bearing, however, the testing was limited to the extent possible without causing harm to the Veteran.  Disturbance of locomotion was listed as an additional factor contributing to the Veteran's disability.

Joint stability testing was performed and yielded normal results for both knees.  No additional conditions of the left or right knee were indicated.  During the clinical evaluation, the Veteran reported regular use of knee braces and constant use of a cane.  Diagnostic testing revealed degenerative arthritis in the left and right knee.

The Board has thoroughly reviewed the evidence of record, to include the Veteran's October 2017 Appellant's Brief (Informal Hearing Presentation (IHP)) asserting his entitlement to a higher rating based upon his contention that his bilateral knee conditions affect his functional abilities in his personal life, including as to running and in his professional life, as a teacher.  The Board recognizes the Veteran's competence to report on the current severity of his symptoms and deems his lay statements credible to the extent that he believes he is entitled to a higher rating.  In this case, however, the Veteran's lay contentions are outweighed by competent and credible medical evidence which evaluated the true extent of his bilateral knee impairment based on objective data coupled with the Veteran's lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

Here, a higher rating is not warranted for the Veteran's left knee disability as there is no evidence of compensable limitation of range of motion, nor is there evidence of instability or other impairment of the left knee.  38 C.F.R. § 4.71a, DCs 5003, 5024, 5257, 5260-61 (2017).  Review of the evidence indicates that the while the Veteran has been receiving ongoing treatment for a bilateral left knee condition, his flexion is no worse than 110 degrees and extension no worse than 2 degrees.  While the VA examiner noted the Veteran's complaints of pain with flexion and extension, pain did not result in or cause functional loss.  There was also no objective evidence of crepitus, muscle atrophy, ankylosis, and instability of the left knee or additional functional loss due to pain or repetitive use.

Similarly, a higher rating is not warranted for the Veteran's right knee disability as there is no evidence of compensable limitation of range of motion, nor is there evidence of instability or other impairment of the right knee.  38 C.F.R. § 4.71a, DCs 5003, 5024, 5257, 5260-61 (2017).  Review of the evidence indicates that the while the Veteran has been receiving ongoing treatment for a bilateral right knee condition, his flexion has been no worse than 110 degrees and extension no worse than zero degrees.  While the VA examiner noted the Veteran's complaints of pain with flexion and extension, pain did not result in or cause functional loss.  There was also evidence of crepitus, muscle atrophy, ankylosis, instability of the right knee, or additional functional loss due to pain or repetitive use.  

Accordingly, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  Thus, the Veteran's claims for entitlement to a disability rating in excess of 10 percent disabling for a left knee and right knee disability are denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55.


ORDER


Entitlement to an evaluation in excess of 10 percent disabling for service-connected left knee patellofemoral syndrome with degenerative spurring of the patella is denied.

Entitlement to an evaluation in excess of 10 percent disabling for service-connected right knee patellofemoral syndrome with degenerative spurring of the patella is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


